Citation Nr: 1550986	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  11-31 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling as of September 23, 2011, and as 70 percent disabling as of December 31, 2011.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an extra-schedular evaluation for PTSD.

4.  Entitlement to 100 percent of any monetary benefits awarded based on being the Veteran's only dependent.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1980 to November 1981.  He died in August 2015.  His dependent son has been substituted as appellant as noted in a November 2015 administrative determination.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD and assigned a 30 percent disability evaluation.  In August 2011 and October 2011 rating decisions, the RO granted temporary 100 percent evaluations for hospitalization over 21 days from October 4, 2010, to October 31, 2010, and from November 18, 2007, to January 31, 2008, respectively.  In a December 2012 rating decision, the RO increased the disability evaluation for PTSD to 50 percent disabling effective September 23, 2011.  Outside of the temporary 100 percent evaluations, the RO did not assign the maximum disability rating possible.  

In a July 2013 decision, the Board denied entitlement to a rating in excess of 30 percent prior to September 23, 2011, and in excess of 50 percent disabling thereafter, for PTSD.  It also remanded the issues of entitlement to an extra-schedular evaluation for PTSD and TDIU to the Agency of Original Jurisdiction (AOJ).  

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand (JMR), an August 2014 Order of the Court remanded the claim for re-adjudication in accordance with the JMR as to the issue of entitlement to a rating in excess of 50 percent for PTSD from September 23, 2011.  The parties specifically noted in the JMR that the part of the Board decision denying entitlement to an increased rating in excess of 30 percent for PTSD prior to September 23, 2011, and remanding the issues involving entitlement to an extraschedular ratings for PTSD and TDIU, were not to be disturbed.

In September 2014, the Board remanded the matter of entitlement to a rating in excess of 50 percent for PTSD from September 23, 2011, to the RO.  In December 2014, the RO granted a 70 percent rating for PTSD as of December 31, 2011, but denied a rating in excess of 50 percent prior to that date.  In a March 2015 supplemental statement of the case, the RO denied TDIU.  

Thereafter, as noted, the Veteran died and an appellant was substituted as reflected in the November 2015 RO determination.  

This case has been processed using the VBMS and VVA electronic claims system.  

The issue of entitlement to service connection for the cause of the Veteran's death has been raised by the record in a VA form 21-534 received at VA in October 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


In October 2015, the appellant's representative submitted a letter to BVA stating that it had power of attorney in this matter and stating, "If you have already sent the veteran a BVA 90 day letter, please mail us a copy now as we have the POA; and we have additional evidence and argument that we intend to submit.  To be clear, please do not issue a decision before the end of the allotted 90 day period."  In fact, the attorney has represented both the Veteran and his now-substituted minor son, the current appellant.  A letter was sent to the Veteran June 1, 2015, alerting him that his case had been received at the Board and he had 90 days to submit additional argument or evidence.  The attorney submitted a letter in August 2015 informing the Board that the Veteran had died and his son was going to be substituted as claimant.  He also asked for a 30 day extension from August 28, 2015, for submitting evidence.  This was granted in an August 31, 2015, letter by the undersigned, and a new deadline of September 27, 2015, for submission of additional materials was assigned.  Since that time, additional materials have been submitted.  Under the circumstances, the Board finds this case ripe for review at present.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to 100 percent of any monetary benefits awarded based on being the Veteran's only dependent, and an extraschedular rating for PTSD, as well as TDIU prior to September 23, 2011, based on any extraschedular rating for PTSD, are addressed in the REMAND portion of the decision below and REMANDED to the AOJ.  

FINDINGS OF FACT

1.  For the period beginning September 23, 2011, until his death, the Veteran's manifestations of PTSD more nearly approximated deficiencies in most areas, including work, family relations, judgment, thinking, or mood than occupational and social impairment with reduced reliability and productivity; total occupational and social impairment was not demonstrated at any time.

2.  The Veteran was unable to secure and follow substantially gainful employment as a result of his service-connected PTSD as of September 23, 2011, until his death; prior to that date he did not meet the minimum scheduler criteria for consideration of TDIU.


CONCLUSIONS OF LAW

1.  For the period beginning September 23, 2011, the criteria for an evaluation of 70 percent for the Veteran's service-connected PTSD were met; the criteria for an evaluation in excess of 70 percent were not met at any time.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to a TDIU were met as of September 23, 2011.  38 C.F.R. §§ 3.340, 4.16(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v Nicholson, 483 F 3d 1311 (Fed Cir 2007); Dunlap v Nicholson 21 Vet App 112 (2007).  No additional discussion of the duty to notify is therefore required. 

The duty to assist the Veteran/appellant has also been satisfied.  The Veteran's service treatment records, as well as VA medical treatment records dated through the date of his death and records associated with his Social Security Administration (SSA) disability claim have been obtained.  Additionally, VA provided the Veteran with VA examination and evaluations to determine the current manifestations of his disability in September 2013.  In addition to examining the Veteran, the examiner reviewed the Veteran's pertinent history and appropriately supported the opinion provided.  The Board finds that there is no basis or indication that the examination was inadequate.  Therefore, the VA examination is deemed to be adequate for rating purposes.  

Appellant has also provided psychological evaluation and opinion evidence from Damond J. Logsdon, Ph.D., licensed psychologist, Clinical Neuropsychology, dated in July 2015, in response to June and August 2015 letters from the Board.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claim has been obtained.  Accordingly, the Board will address the merits of the claims.



Increased Rating for PTSD 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2015).

In general, all disabilities, including those arising from a single disease entity, are rated separately; however, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2014).  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he or she should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  The Board will consider whether further staged ratings are appropriate.

For the time period on appeal, the Veteran was rated at 50 percent under Diagnostic Code 9411 for PTSD.  This rating had been effective since November 2010.  

Under the general rating formula for mental disorders, a rating of 50 percent is assigned when the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect his social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor which has been for consideration when evaluating claims has been the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

While the rating schedule has indicated that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Moreover, the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fifth Edition (DSM-V) has now been released.  This updated medical text, which is incorporated by reference in VA regulations for rating purposes pursuant to 38 C.F.R. § 4.130, see 79 Fed. Reg. 45093 (Aug. 4, 2014), recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's PTSD disorder.  See Mittleider at 182.  

The initial focus of the Board's analysis is the time period from September 23, 2011, through December 31, 2011.  The record reflects that the Veteran had treatment for PTSD throughout the period beginning September 23, 2011.  Specifically, as noted in December 2011, there is indication of suicide and/or homicide ideation, sometimes with intent.  He was seen many times with difficulties associated with depression, anxiety and polysubstance abuse due to issues of marital difficulties, homelessness, relapses of substance abuse, and fluctuations in mood stability.  On December 31, 2011, he reported having suicidal ideation at the Emergency Department.  His mood and affect were depressed; and insight and judgment were fair.  He was admitted for inpatient care from March 17, 2012 to March 28, 2012, and treated for mood disorder and PTSD.  Admission was due to homicidal ideations towards a man who told the Veteran he was the father of your young son and that he was dating his wife.  The Veteran reported that day that he could hurt "someone..anyone".  He denied a specific plan or intent to hurt or kill anyone at that time.  He was admitted and resumed on medications.  Additional admissions were noted in the subsequent records.

By way of background, SSA records include a copy of a 2007 mental health exam which noted Axis I diagnoses of history of cannabis abuse, major depression and panic disorder.  The GAF at that time was shown to be 65.  In 2008, another mental health provider reviewed the file and concluded that you would be able to meet the basic mental demands of competitive work on a sustained basis despite limitations from your mental health impairments.  In November 2013, a VAMC mental health professional completed a VA examination and considered the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.  In an August 2013, mental status evaluation, the provider considered that the PTSD caused occupational and social impairment with reduced reliability and productivity.  The psychologist stated that more likely than not, service-connected PTSD did not render the Veteran unemployable.  Rather difficulty with employment situation was caused by other health issues, specifically the need for dialysis.  Prior to the start of dialysis, evidence did not establish that he had been unable to find or maintain employment based solely on PTSD.

A report from Dr. L, in November 2014 reflects that he reviewed the claims file.  He noted symptoms of persistent and increased arousal, avoidance of stimuli associated with service-related events of trauma, and persistent re-experiencing of traumatic events.  He opined that the Veteran had been 100 percent disabled since August 2006.  Dr. L. recognized that the Veteran's PTSD symptoms include poor impulse control, substance dependence, anxiety, paranoid ideation, suicidal ideation and social isolation.  Dr. L. also commented on the wide range of GAF scores from 30-60.  

An addendum statement from Dr. L. dated in July 2015 reflects his medical opinion regarding the Veteran's employability had changed.  He disagreed with the findings rendered by the two recent VA examiners, one of which he notes ignores the many mental health hospitalizations and the other which did not review the VA treatment records as the VBMS system was under maintenance.  Dr. L. stated that, given the severity and chronicity of his symptoms, his personal statement in April, 2015 and the preponderance of medical records, the Veteran was completely disabled from employment (100% disabled) as of April 2010 in that it is at least as likely as not that he was unable to secure and follow substantially gainful employment.  

With specific regard to the time period between September 23, 2011, and December 31, 2011, the Board finds that the Veteran's manifestations of PTSD were consistently productive of deficiencies in most areas, including work, family relations, judgment, thinking, or mood.  The Veteran, prior to his death, submitted a statement generally to this effect.  See April 2015 Veteran's statement.  The Board agrees with the RO that the criteria for a 70 percent rating is shown as of December 31, 2011.  Moreover, it finds that the evidence is at least in equipoise as to whether this level of impairment was shown as of September 23, 2011.  In sum, the evidence can be certainly read as showing deficiencies in most of the areas listed under the criteria for a 70 percent rating as of September 23, 2011.  Accordingly 70 percent is granted as of September 23, 2011. 

However, the Board finds that a disability rating in excess of 70 percent was not warranted at any time period relevant to the claim.  As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  Neither the Veteran's statements nor VA treatment records, nor SSA records, nor examinations suggest gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name.  

Additionally, these records indicate that the Veteran had suicide thoughts without plan or intent.  Additionally at evaluations and during treatment he was cognitive and oriented and his memory was generally intact as were his attention and concentration.  The Veteran was able to respond to the examiners.  While the Veteran's symptoms may be described as severe, in order to warrant a 100 percent evaluation, manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  None of the examiners or treatment providers indicated that the Veteran experienced such total impairment. 

Accordingly, in this case, the overall evidence of record on does not reflect that the Veteran's symptomatology was so severe as to merit a 100 percent evaluation. 

Thus, for all the foregoing reasons, the Board finds that a 70 percent rating is warranted as of September 23, 2011, but a rating in excess of 70 percent is not warranted.

In reaching this rating determination, the Board has considered whether, under Hart a different rating might be warranted for any period of time during the pendency of this appeal not already set forth above.  See Hart, supra.  However, as stated above, while the Veteran's ongoing psychiatric symptoms, described in detail in written statements from the Veteran, approximate the criteria for a 70 percent rating as of September 23, 2011.  In the Board's opinion, there are no findings that show any additional appreciable varying degree of disability.  Intermediate levels of disability are not shown.  Therefore, further staged ratings are not appropriate in this case.

TDIU

The appellant essentially contends that the Veteran's service-connected PTSD rendered him unemployable.  The Board agrees, inasmuch as he contends that the Veteran met the criteria for TDIU as of September 23, 2011.  Prior to that date, he did not meet the minimum schedular criteria for TDIU.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

Merely theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.  Id. 

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the (service-connected) condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service- connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) .

Pursuant to 38 C.F.R. § 4.16(b), when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

In this case, the Veteran's service-connected PTSD, now at 70 percent, meets the percentage rating standards for TDIU on a scheduler basis as of September 23, 2011.  38 C.F.R. §§ 4.16(a), 4.25.  There are no other service-connected disabilities.  

In his April 2015 claim for TDIU the Veteran asserted that his service-connected PTSD rendered him unemployable.  He reported that he last worked in April 2010 at Central State Hospital.  Prior to that time, he worked briefly in 2007 and 2008 in fast food service and for a very short time in data entry at the state department of motor vehicles in 2006.  He reported a high school education, partial completion of a 2 year culinary program, and no other training.  

SSA disability benefits were originally denied and then granted with a disability onset date of January 19, 2011.  The SSA decision maker found that effective January 19, 2011, disabilities of chronic renal failure (primary) and essential hypertension (secondary) were to the level that limited your ability to be gainfully employed.  Any mental health disability, including PTSD, was not factored into the favorable decision.  It was noted that the Veteran reported he had no mental condition or future appointments for mental health treatment.  

The Board incorporates herein the evidence discussed in the increased rating for PTSD claim.  

As noted, the record reflects that the Veteran had not worked in years prior to his death.  The treatment and examination record outlined above contains Dr. L.'s persuasive opinion that the Veteran cannot work due to service-connected PTSD.  

The opinion is well-supported and contains an adequate rationale.  It is of greater probative weight than the evidence against the claim.  

Based on review of the evidence, the Board finds that a TDIU is warranted effective September 23, 2011.  The weight of the evidence clearly demonstrates that, since September 23, 2011, the Veteran had service-connected PTSD of such severity as to preclude employment.  See  Dr. L.'s report, VA psychological treatment notes in 2011 and thereafter.  The lay statements in conjunction with the medical evidence of severe limitations due to the psychiatric disability, persuade the Board that the Veteran meets the criteria for TDIU effective that date.  The Board finds the contentions to be evidence that the Veteran was unable to secure and follow substantially gainful employment as a result of his service-connected PTSD, when taken in view of his work history, and overall level of functional impairment.  As such, the Board finds that entitlement to TDIU is warranted as of September 23, 2011.  Prior to that date, the Veteran's service-connected PTSD does not meet the minimum criteria for TDIU.  


ORDER

For the period beginning September 23, 2011, a 70 percent disability evaluation, and no higher, for PTSD is granted, subject to the laws governing the award of monetary benefits.  

TDIU is granted effective September 23, 2011, subject to the laws governing the award of monetary benefits.  




REMAND

I.  Entitlement to 100 percent of any monetary benefits awarded based on being the Veteran's only dependent. 

In a November 2015 determination, the RO determined that appellant was a valid claimant to substitute for his deceased father, the Veteran.  Nonetheless, it also found that the appellant is entitled to only half of any amounts awarded because the Veteran has another dependent child with whom appellant would have to split any amounts awarded under the Veteran's claims.  

Appellant has filed a timely notice of disagreement with this determination, seeking to be declared the only dependent of the deceased Veteran and thus entitling him to 100 percent of any award made on the Veteran's claims.  However, the RO has not issued a statement of the case (SOC) that addresses the issue.  In such cases, the appellate process has commenced and the Veteran is entitled to an SOC.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999).

II.  Extraschedular rating for PTSD including under 38 C.F.R. § 4.16(b) from April 2010 to September 23, 2011

In the non-vacated portion of the July 2013 Board decision, the Board remanded the issue of whether an extraschedular rating is warranted for PTSD under both 38 CFR § 3 321(b) and 38 CFR §  4 16(b).  It specifically instructed that the matter be referred to the Director of Compensation Service for consideration of whether an extraschedular rating is warranted for PTSD under both 38 CFR§§ 3.321(b) and 4 16(b).  The RO stated in the March 2015 SSOC as follows:

In a recent BVA remand, we were to refer your case to the Under Secretary for Benefits or Director of Compensation and Pension for consideration of an extra-schedular rating of your PTSD and consideration of TDIU. This referral requires that we complete a memorandum that includes your employment history, and education and vocational attainment, along with other factors. However, since you did not submit the VA Form 21-8940, as requested, we do not have insight into your reported employment history, and education and vocational attainment. Therefore, we are unable to prepare and submit an application for extra-schedular evaluation. Based on the evidence currently of record, we must consider that entitlement to Individual Unemployability (TDIU) is denied. If you want us to consider entitlement to this additional benefit, you must complete and return the proper application form (VA Form 21-8940). We have included another form for your convenience.

The Board notes that, subsequent to this SSOC, additional information has been submitted that includes the information identified by the RO as lacking.  Under the circumstances, the matter is returned to AOJ for compliance with the instructions set forth in the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  As the Board is granting entitlement to TDIU in this decision effective from the date that the Veteran meets the minimum scheduler criteria, September 23, 2011, the matter being remanded is only in regards to PTSD as of that date, but also involves 38 C.F.R. § 4.16(b) prior to that date.  (See Veteran's VA form 21-8940 wherein he alleges he became disabled from work in April 2010.)

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The appellant and his representative must be provided with a SOC on the issue of entitlement to 100 percent of any monetary benefits awarded based on being the Veteran's only dependent denied in the November 2015 determination.  They should also be informed of the requirement to perfect an appeal with respect to these issues, and if the appellant perfects an appeal, all indicated development should be completed before the case is returned to the Board.

2.  Refer the Veteran's case to the Director of Compensation Service for consideration of whether an extra-schedular rating is warranted for the service-connected PTSD under both § 3.321(b) and 38 C.F.R. § 4.16(b). 

The response from the Director of Compensation Service must be included in the claims file.

3.  Then, readjudicate the claims based upon the response from the Director of Compensation Service.  If the determination of either claim remains less than fully favorable, the appellant and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


